The parties will be designated as appellants and appellee, for convenience.
Appellee recovered judgment for title to and possession of certain lots in the city of Fort Worth, as against appellants, on November 20, 1936, and appellants seek to have that judgment reviewed through a writ of error sued out May 12, 1937.
Appellee has presented a motion to dismiss, asserting that the matter on appeal is now moot. The motion contains a certified copy of a deed executed by appellants, conveying to appellee the very property in dispute. The deed is dated July 19, 1937.
Counsel for appellants contests the motion to dismiss on the theory that he owns an undivided one-half interest in the property, acquired through contract and conveyance from appellants.
There is no merit in the contest. Contestant is not a party to the proceeding before us, and was not a party to the suit in the trial court. If he has any claim or right or title, this is not the forum in which he may assert such claim.
The motion to dismiss is granted. Cause dismissed.